Shientag, J.
(dissenting in part). I dissent in part and vote to annul that portion of the order of the Temporary State Housing Rent Commission which granted permission to the landlord to convert the two passenger elevators in the fifteen-story apartment house located at 280 Riverside Drive, New.York City, from manual to automatic operation. I so vote upon the ground that in a building of this size with 128 apartments in two separate wings, inhabited by hundreds of occupants, including many women and children, the action of *854the commission was arbitrary and unreasonable and without basis in fact or in law. No adequate reason has been shown why the commission should put its stamp of approval upon a change which substantially increases the fire hazard and the opportunities for the perpetration of crime, such as its order makes possible. In a large dwelling of this character the danger to occupants from irresponsible intruders is greatly increased, as is the hazard of accident, by the conversion of these passenger elevators to automatic operation. The conditions specified in the order appealed from do not serve to maintain “ equivalent service ” and are not “ safeguards to preserve substantially the same services ”. The substitution of unattended automatic elevators for operator elevators, in the circumstances of this case, is a change in kind and a substantial decrease in essential services and depreciation of the quality of those services.
Dore, J. P., Callahan and Van Voorhis, JJ., concur in decision; Shientag, J., dissents in part, in opinion, in which Cohn, J., concurs.
Order affirmed, with $20 costs-and disbursements to respondent. No opinion.